Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1, 4-11, 13, 15 and 17-20 are pending.

Claim Rejections - 35 USC § 103
3.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-10, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holenarsipur et al. (US Patent Application Publication 2014/0213323), herein after referred to as Holenarsipur, in view of Benson et al. (US Patent Application Publication 2014/0063433), herein after referred to as Benson.
Regarding independent claim 1, Holenarsipur discloses a display device (figure 1 reference device 10 comprising display 14) having an integrated (figure 4 depicts optical proximity sensor system 26. Figure 5 depicts the proximity sensor in an integrated circuit package 100. Paragraphs [0049] and [0052] describes the proximity sensor as an integrated circuit.), optically operating proximity sensor system for detecting an object present within an observation space in front of the display device (figure 1 reference optical proximity sensor system 26 disposed in front of the display device 10 and paragraph [0031] describes wherein the proximity sensor 26 detects a user’s head, fingers, or other external objects), comprising: 
a display unit comprising a front side having an information displaying display surface, an edge region adjoining the display surface and not being used for the display of information, a display panel, and a rear side (Figure 4 reference (as oriented in the figure) a display northern front surface, east and west edge regions, and a southern rear side. Figure 4 and paragraph [0029] identifies region 22 of the northern front surface to be the active region of the display stack 70 and region 23 that surrounds the periphery/edge region of the active region that is the inactive region comprising the proximity sensor 26.), wherein a color filter layer is arranged above the display panel and defines a display surface (figure 4 depicts CF layers (color filters) disposed in display stack 70 however paragraph [0042] specifically details that the color filter may perform the function of cover layer 44), [ ], and
a proximity sensor system having at least one transmitter for emitting sensor radiation toward an observation space in front of the display device and having at least one receiver for receiving sensor radiation reflected from the observation space (figure 4 reference proximity sensor 26 described in paragraph [0030] to comprise a transmitter light source 28 and receiver 30 to respectively transmit and receive reflected light from an external object (the space comprising external object interpreted as the observation space exampled in figure 5 and depicted in figure 4 to be in front of the display device).), 
wherein 
the at least one transmitter is arranged below the display unit, or in the display unit, and the at least one receiver is arranged in or on the edge region on the front side of the display unit (figures 1, 4, and 5 depict proximity sensor 26 comprising the transmitter 28 and receiver 30 to both be disposed in the edge region 23 of the northern front side of the display (particularly depicted in figure 4).).
 Holenarsipur does not specifically disclose the display panel protrudes from at least one edge portion beyond the color filter layer to form the edge region wherein the protrusion forms the edge region laterally adjoining the display surface.
Benson discloses a display device (figure 2 reference LCD module 200) comprising a front side (figure 2 reference path 12 showing a typical path for light 128 to take through the LCD module as described in paragraph [0026], thereby depicting the front side to be wherein the topmost layer is arranged, top polarizer 212) having an information displaying display surface (figure 2 depicts path of light 128 described in paragraph [0026] to regard display of light from the backlight arranged with the color filter), and edge region adjoining the display surface and not being used for the display of information (paragraph [0029] describes the extended ledge of the TFT glass layer 112 may be covered by a black mask to hide the TFT ledge from the user, describing the edge region past the color filter layer 116 is not for displaying information), a display panel (figure 2 reference TFT glass layer 112), and a rear side (figure 2 reference opposite side of the front surface (represented by top polarizer 212) is the rear side represented by backlight assembly 202), wherein a color filter layer arranged above the display panel and defines a display surface (figure 2 reference color filter glass layer 116 arranged above display panel/TFT glass layer 112), wherein the display panel protrudes from at least one edge portion beyond the color filter layer (figure 2 reference TFT glass layer 112 extending past color filter glass layer 116 as described as the summary of the invention in paragraphs [0006] and [0033]) to form the edge region wherein the protrusion forms the edge region laterally adjoining the display surface (figure 2 reference extended TFT glass layer 112 extending past display surface defined by color filter glass layer 116. Chip on glass (COG) 120 is arranged in the edge region.).
It would have been obvious to one skilled in the art before the effective filing date to enable Holenarsipur’s display panel comprising an integrated circuit proximity sensor with the known technique of the display panel extending past the color filter yielding the predictable results of accommodating chips on glass COG and/or flexible printed circuit circuitry that can be mounted hidden and covered/protected without increasing the thickness of the display as disclosed by Benson (paragraph [0006]-[0007]).
Regarding claim 4, Holenarsipur discloses the display device according to claim 1, wherein the display panel is a TFT panel (figure 4 reference TFT layer 70). 
Regarding claim 6, Holenarsipur discloses the display device according to claim 1, wherein the sensor radiation is IR radiation (paragraph [0030] describes the light source 28 to be infrared). 
Regarding claim 7, Holenarsipur discloses the display device according to claim 1, wherein the display unit is an LCD matrix display unit (LCB is assumed to regard an LCD (see claim objection above), paragraph [0026] describes the display 14 to be liquid crystal display). 
Regarding claim 8, Holenarsipur discloses the display device according to claim 1, wherein the at least one transmitter and/or the at least one receiver is provided with an optical system for aligning the sensor radiation toward the observation space in front of the display surface (figure 4 reference window 48 and cover glass 44 described in paragraphs [0045]-[0046] to enable the proximity sensor to emit light through to the front of the display surface (a description of aligning radiation in the forward direction).). 
Regarding claim 9, Holenarsipur discloses the display device according to claim 1, further comprising a non-optically operating touch sensor system (figure 4 reference touch sensor array 60 described in paragraph [0044] as capacitive). 
Regarding claim 10, Holenarsipur discloses the display device according to claim 9, wherein the touch sensor system comprises a touch panel which is positioned on the front side of the display unit and/or on a color filter layer defining a display surface and/or behind a cover glass arranged in front of the display unit and/or in front of the color filter layer (figure 4 reference touch sensor array 60 disposed on top of the display stack 70 comprising color filter layer and below cover glass 44).
Regarding claim 15,  Holenarsipur discloses the display device according to claim 2, wherein the display panel comprises a plurality of pixels (figure 4 reference display 14 described in paragraph [0027] to comprise pixels). 
Regarding claim 19, Holenarsipur discloses the display device according to claim 1, wherein the non-optically operating touch sensor system comprises a capacitively (figure 4 reference touch sensor array 60 described in paragraph [0044] as capacitive), a resistively, or an ultrasound-based operating touch sensor system.
 Regarding claim 20, Holenarsipur and Benson discloses the display device according to claim 1, further comprising a circuit board having a section on the edge region on the front side of the display unit (Benson: figure 2 reference extended TFT glass layer 112 (describing a layer/board of circuits/TFTs) extending past display surface defined by color filter glass layer 116.), wherein the at least one receiver is arranged on an upper surface of the section (fBenson: figure 2 reference Chip on glass (COG) 120 is arranged in the edge region on top of the TFT circuit board wherein combination with Holenarsipur the circuit is an optical proximity sensor system 26 depicted in figure 4. Figure 5 depicts the proximity sensor in an integrated circuit package 100. Paragraphs [0049] and [0052] describes the proximity sensor as an integrated circuit.)

4.		Claims 5, 11, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holenarsipur-Benson in view of He et al. (US Patent Application Publication 2018/0260602), herein after referred to as He.
Regarding claim 5, Holenarsipur discloses the display device according to claim 1, further comprising a backlight unit for backlighting the display unit (paragraph [0043] describes layer 70 to comprise a backlight), wherein the at least one transmitter is arranged in or laterally in and/or on and/or above the backlight unit (figure 4 reference proximity sensor 26 disposed above backlight BL layer 70). 
Holenarsipur does not specifically disclose wherein the at least one transmitter is arranged in or laterally in and/or on and/or below the backlight unit.
He discloses the display device, further comprising a backlight unit for backlighting the display unit (figure 2A reference backlight 434), wherein the at least one transmitter is arranged in or laterally in and/or on and/or below the backlight unit (figure 2A reference transmitter light source 436a disposed below backlight 434 as described in paragraph [0063]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Holenarsipur’s proximity sensor with the known technique of being mounted below a backlight yielding the predictable results of an alternative embodiment for performing the same function of proximity sensing in accordance with design preference as disclosed by He (paragraphs [0005], [0013] and [0066]).
Regarding claim 11, Holenarsipur discloses the display device according to claim 1, 
wherein the at least one receiver comprises a receiver matrix, with or without an optical system, that is arranged in the edge region of the front side of the display unit and provides for [ ] image capturing of the observation space (A matrix is a set of components arranged in rows and columns (be it numerical or physical). A single component may be expressed as a matrix including a single row and single column. Therefore, the broadest most reasonable interpretation would regard a single component such as the single photodiode 112 depicted in prior art Holenarsipur’s figures 4 and 5 to be arranged in the edge region 23 provided on the front side for image capturing.).
In an effort to further prosecution it is assumed that the receiver matrix comprises more than one image sensor (such claim language may be “wherein the proximity sensor system comprises more than one image sensor arranged in a matrix”). In view the assumed (unclaimed limitation) Holenarsipur does not specifically disclose a receiver matrix (comprising more than one image sensor). Holenarsipur further does not specifically disclose the captures images are 2D or 3D.
He discloses wherein the at least one receiver comprises a receiver matrix, with or without an optical system, that is arranged in the edge region of the front side of the display unit and provides for 2D or 3D image capturing of the observation space (figure 2A reference optical detector array 621a arranged in edge region 20 of the front side and described in paragraph [0066] to regard an optical detector array of photodiodes to receive reflected light from light sources 436a. Figure 29 depicts the array of photodiodes 621a to be a matrix. Paragraph [0180] describes the optical image can provide a high resolution 2D image to (paragraph [0171]) better resolve a 3D image.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Holenarsipur’s proximity sensor with the known technique of a matrix array of receives/photodiodes for 2D imaging yielding the predictable results of increased resolution as compared to a single receiver/photodiode as disclosed by He (paragraph [0227]).
Regarding claim 13, He discloses the display device according to claim 11, wherein the proximity sensor system comprises a transmitter that can be activated when the ambient light for 2D or 3D capturing of the observation space is insufficient (paragraph [0117] describes ambient light (sun light or room light) to enter the image sensor and be considered insufficient/undesirable such that the light source 436 is turned on at a particular frequency which is matched with the same frequency and phase by the image sensor). 
Regarding claim 17, He discloses the display device according to claim 11, characterized in that the receiver matrix is an image sensor (figure 2A reference optical detector array 621a arranged in edge region 20 of the front side and described in paragraph [0066] to regard an optical detector array of photodiodes to receive reflected light from light sources 436a. Figure 29 depicts the array of photodiodes 621a to be a matrix. Paragraph [0180] describes the optical image can provide a high resolution 2D image to (paragraph [0171]) better resolve a 3D image.).
Regarding claim 18, Holenarsipur discloses the display device according to claim 1, wherein the at least one transmitter is arranged laterally above the display unit (figure 4 reference proximity sensor 26 disposed above backlight BL layer 70), on the rear side of the display unit, or facing the rear side of the display unit. 
Holenarsipur does not specifically disclose wherein the at least one transmitter is arranged laterally below the backlight unit, on the rear side of the display unit, or facing the rear side of the display unit. 
He discloses wherein the at least one transmitter is arranged laterally below the backlight unit, on the rear side of the display unit, or facing the rear side of the display unit (figure 2A reference transmitter light source 436a disposed below backlight 434 as described in paragraph [0063] thereby considered to be arranged laterally below the backlight, on the rear side of the display unit, and facing the rear side of the display unit.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Holenarsipur’s proximity sensor with the known technique of being mounted below a backlight yielding the predictable results of an alternative embodiment for performing the same function of proximity sensing in accordance with design preference as disclosed by He (paragraphs [0005], [0013] and [0066]).

Response to Arguments
5.		Applicant’s arguments filed 3/41/2021, with respect to the rejection(s) of previous claim 3 subject matter under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Benson as shown above. This action is second non-final.

Conclusion
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622